DETAILED ACTION
	This action is in response to the request for continued examination filed on November 9, 2021. Claims 1-37 are cancelled. Claims 38-53, 55, 58, 60-63, 107-108, 111-120 are withdrawn. Claims 64-106 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher McKeon on December 13, 2021.

The application has been amended as follows: 

IN THE CLAIMS 
Claims 38-53, 55, 58, 60-63, 107-108, 111-120 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closets prior art “herein Strickland, US 2010/0163224 (hereinafter Strickland)”, and “herein Hallundbaek et al., US 2014/0152298 (hereinafter Hallundbaek)”, for the following reasons:
Strickland discloses a system for downhole uses including a downhole plugging tool with a cylindrical housing, a first end, a distal end, an axis, and a packer and an autonomous tool.  The autonomous tool having a first end, a second end, the second end of the autonomous tool being coupled to the first end of the plugging tool. The autonomous tool includes a top housing, a bottom housing, a first magnetic anomaly sensor, a second magnetic anomaly sensor, and the processor calculating the distance the autonomous too has travel using the calculate d for comparing data from the first and second magnetic anomaly sensor to determine velocity of the autonomous tool.
Strickland does not disclose a disposable plugging tool, a top housing, a bottom housing, a first plurality magnetic anomaly sensors located in the top housing, the second plurality magnetic anomaly sensors located in the bottom housing, a first centralizer, a second centralizer, a first magnetic field generator located within the top housing, a second magnetic field generator located within the bottom housing, and the processor then calculating the distance the autonomous tool has traveled downhole using the calculated velocity.

Hallundbaek discloses a positioning tool and detection unit for determining the position in a casing downhole. The tool including a top housing, a bottom housing, a first magnetic anomaly sensor, a second magnetic anomaly sensor, and using data from the first and second magnetic anomaly sensors to determine velocity of the positioning tool and the calculation of the distance travelled. 
Hallundbaek does not disclose a disposable plugging tool, and autonomous tool adapted to travel down a wellbore without a physical connection to the surface, first and second centralizers, and first and second electromagnetic field generators.

A combination of Strickland and Hallundbaek would not arrive at the claimed invention as both tools of Strickland and Hallundbaek require retrieval and are not disposable.  Additionally, Strickland and 

Strickland and Hallundbeak fail to suggest alone or in combination “a disposable plug”, “a first electromagnetic field generator located within the top housing”, and “a second electromagnetic field generator located within the bottom housing” as recited in claim 64. 
The Examiner is unaware of prior art which reasonably suggests, alone or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676